Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered June 22, 2001, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees, and sentencing him to concurrent terms of 5 years and 3V2 years, respectively, unanimously affirmed.
Defendant’s argument that his conviction of attempted first-degree robbery was unsupported by legally sufficient evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence warranted a rational inference that defendant grabbed at the victim’s bracelet with intent to steal it, and that defendant’s use of a razor-like weapon was intended, at least in part, to accomplish the theft of the bracelet (see People v Norris, 196 AD2d 512 [1993], lv denied 82 NY2d 723 [1993]; People v Stokes, 165 AD2d 763 [1990], lv denied 76 NY2d 991 [1990]; see also People v Pena, 50 NY2d 400, 408 [1980], cert denied 449 US 1087 [1981]). We also find that the verdict was not against the weight of the evidence. Concur — Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.